Environmental Court of Vermont AUG 2 7 2[][]?
Stat;e of Vermont

VEFii\/|ONT
ENTRY REGARDING MOTION
Wood Zoning Permit Amendment Doc:ket No. 81-4-0'? Vt;ec:

Municipal ZBA Appeal from ZA

Title: Motion for Summary Judgment., No. 3
Filed: July 20, 2007
Filed By: Ellis, W:i.lliam F., Attorney for:
Appellee Tow'n of Hartford
Response filed on 08/20/0'? by Appellarit Marc: wood
Obj action
X_ Granted _ Denied _ Other

In its motion to dismiss, the Town of Hartf`ord (“Town”) first seeks dismissal of Mr.
Wood’s most recent appeal, due to what appears to be an undisputed late filing of his Notic`e of
Appeal with this Court. While Mr. Wood concedes that he didn’t first file his Notice of Appeal
with this Court, he asserts that his prior filing of` his Notice of Appeal with the Town within the
required time for appeal makes his appeal timely. Given the frequency of` Mr. Wood’s appeals to
this Court, it is difficult f`or the Court to conceive how Mr. Wood could be so confused about the
rules regarding the proper filing of an appeal. However, his pleadings clearly show that he
remains confused Thus, the provisions of` V.R.E.C.P. S(b)(l) which safeguard appeals
mistakenly filed with the municipality apply here. The Town’s motion to dismiss is therefore
DENIED on this point of` law.

This most recent appeal* by Mr. Wood represents at least his second attempt to amend the
authority to develop his property at 194 Maple Street (afkfa Verrnont Route 14) in Harford,
Vennont. He first obtained approval to develop a portion of` the property upon his receipt of
Town zoning permit #99-1180. The property is narrow and slopes steeply as it drops away from
Maple Street. Mr. Wood has sought approval for the further development of` his property,
including the construction of` a substantial retaining wall, so that more of` the steeply sloping lot
could be used,

In Mr. Wood’s last appeal to this Court - ln re Appeal of` Wood, Docket No. 185-10-04
Vtec (Vt. Envtl. Ct., April 13, 2006) - this Court entered summary judgment against Mr. Wood,
finding that the Town was within its discretion under its zoning regulations to require that Mr.
Wood supply a site plan, completed by a licensed engineer before it would review his plan to
construct the aforementioned retaining wall. Mr. Wood’s appeal of` that determination was
dismissed by the Verrnont Suprerne Court. See, ln re ADDeal of` Marc Wood, Vt. Supreme Court
Docket No. 2006-256 (unpublished Entry Order; July 21, 2006). Thus, this Court’s prior
determination that any amendment of` the permit Mr. Wood previously received must include a
site plan completed by a Verrnont licensed engineer is now a final determination

 

‘ Mr. Wocd has just filed a more recent appeal, challenging the Town’s refusal to issue a certificate of occupancy
for the development of the property described above, pursuant to Town permit #99~1180. That most recent appeal
has been assigned Docl8 Vt. 244 (2005) (when a non-
moving party fails to controvert a statement of undisputed facts submitted by moving party, the
trial court, in its discretion, may deem such facts admitted).

The Court finds Mr. Wood's filings confusing and difficult to follow. lt appears as
though Mr. Wood is asserting that the Town and the Court should ignore the prior final
determination that his site plan requires engineering expertise Whiie Mr. Wood is correct that
Article iV of the l-Iartford Zoning regulations provide certain limited exemptions from the
general requirement that site plans be completed by licensed engineers, we decline to follow his
suggestion to ignore our prior determination that his amended site plan needs professional
engineering expertisel Mr. Wood’s retaining wall is a significant structure; its failure could
cause significant harm and damages to him and others. For all these reasons, and even when
viewing the material facts in a light most favorable to hirn, we cannot discern how Mr. Wood’s
pending amendment application could be deemed in conformance with the Hartf`ord Zoning
Regulations in general and Article IV in particular. We therefore GRANT the Town’s motion to
dismiss Mr. Wood’s appeal, with prejudicel

Mr. Wood has filed another appeal with this Court. lt has been assigned Docket No. 1?6-
8-0? Vtec. It appears that this newest appeal concerns a Ccrtificate of Occupancy for
development of` the same property, as it references the same prior permit (Harti`ord Zoning
Permit #99~1130) and a similar street address (1492 Maple Street vs. 194 Maple Street; we ask
Mr. Wood to clarify whether this is a different address, or simply a typographical error in the
most recent appeal notice). An initial conference and any pre-trial motions in this newest appeal
will be addressed in the ordinary course of the Court‘s proceduresl

rney William F. Ellis for Appellee Town of Hartford